*283Opinion by
Tilson, J.
The merchandise consisted of tiny glass balls about the size of a buckshot. From the testimony it was found that it is not scientific, chemical, or laboratory glassware as classified by the collector, apparently in view of United States v. Boker, 90 Fed. 804. The claim at SO percent under paragraph 230 (d) as manufactures of glass, not specially provided for, was therefore sustained. United States v. Harding Co. (21 C. C. P. A. 307, T. D. 46830), Lassky v. United States (id. 201, T. D. 46727), and United States v. Embossing Co. (3 Ct. Cust. Appl. 220, T. D. 32536) followed.